FARMER, Judge.
We conclude that the motion for judgment of acquittal was properly denied, and thus we affirm the adjudication of delinquency. We reverse the disposition at the adjudicatory hearing without awaiting a predisposition report, however.
In this case, the essential feature of the disposition was the commitment to community control. Under section 39.052, Florida Statutes (1933), the judge may either withhold adjudication and commit the child to community control, or adjudicate and commit the child to community control. Where the judge desires not to withhold adjudication but impose community control, as here, the predisposition report must be made before the judge may proceed to a disposition. On remand, the judge shall order a PDR and may proceed to hold a disposition hearing upon the filing of that report.
CONVICTION AFFIRMED; DISPOSITION REVERSED.
GUNTHER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.